Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the amendments filed on 13 January 2021, the following has occurred: claims 1, 7, 9, 11, 16, and 18 have been amended.
Now claims 1, 3-18 and 20-22 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-18 and 20-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 11 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite systems and method for processing of data in a genetic data workflow. The limitations of:
Claim 1, which is representative of claim 11
[… obtain …] requests for execution of genomic workflows and to [… provide …] output generated by the execution of the genomic workflows; […] implement a genomic workflow manager configured to manage an asynchronous messaging queue and to manage the execution of the genomic workflows; and […] implement service providers configured to perform jobs associated with the genomic workflows; wherein the genomic workflow manager is configured to communicate with the service providers by messages exchanged via the asynchronous messaging queue to manage the execution of the genomic workflows via jobs performed by the service providers; and wherein the service providers include: at least one genomic processing service provider configured to perform a job comprising processing genomic data to generate a list of aberrations, at least one annotation service provider configured to perform a job comprising processing the list of aberrations to generate a list of annotated aberrations, at least one aberration prioritization service provider configured to perform a job comprising processing the list of annotated aberrations to generate a prioritized list of aberrations, wherein prioritization is based at least in part on the annotations of the aberrations, and at least one reporting service provider configured to perform a reporting job comprising at least [… output …] of the prioritized list of annotated aberrations […] and receipt of a clinical report […].
Claim 18
[… obtaining …] requests for execution of genomic workflows and [… providing …] output generated by the execution of the genomic workflows; via service providers […], asynchronously performing jobs associated with the genomic workflows; via a genomic workflow manager […], maintaining state machines representing the genomic workflows and communicating with the service providers by messages exchanged via an asynchronous messaging queue to manage the execution of the genomic workflows via the jobs asynchronously performed by the service providers and updating states of the state machines in accord with messages received from the service providers via the asynchronous messaging queue indicating successful completion of the jobs performed by the service providers; wherein the asynchronous performing of jobs associated with the genetic workflows include: via at least one genomic processing service provider, performing a job comprising processing genomic data to generate a list of aberrations; via at least one annotation service provider configured to perform a job comprising processing the list of aberrations to generate a list of annotated aberrations; via at least one aberration prioritization service provider configured to perform a job comprising processing the list of annotated aberrations to generate a prioritized list of annotated aberrations to generate a prioritized list of annotated aberrations, wherein prioritization is based at least in part on the annotations of the aberrations; and  via at least one reporting service provider, performing a reporting job comprising at least [… output …] of the prioritized list of annotated aberrations […] and receipt of a clinical report […].
, as drafted, is a system, which under its broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting at least one microprocessor and a non-transitory storage medium, the claimed invention amounts to managing personal behavior or interaction between people, the Examiner notes as stated in the “October 2019 Update: Subject Matter Eligibility” guidance at page 5, “certain activity between a person and a computer… may fall within the “certain methods of organizing human activity” 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of at least one microprocessor and a non-transitory storage medium, which implements the identified abstract idea. The at least one microprocessor and a non-transitory storage medium are recited at a high-level of generality (i.e., general purpose computers/components performing/ implementing generic computer functions; see Applicant’s specification page 6, lines 5-15) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims recite the additional elements of a web-based user interface displaying data, “receiving…” and a cloud-based platform. The web-based user interface displaying data is recited at a high-level of generality (i.e., as a generic display interface for presentation of information to a user) and amounts to generally linking the abstract idea to a particular technological environment. The “receiving…” steps are recited at a high-level of generality (i.e., as a general means of receiving/transmitting data) and amounts to the mere transmission and/or receipt of data, which is a form of extra-solution activity. The cloud-based platform is recited at a 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of at least one microprocessor and a non-transitory storage medium, to perform the noted steps amounts to no more than mere instructions to apply the exception using generic hardware components. Mere instructions to apply an exception using a generic hardware components cannot provide an inventive concept (“significantly more”).
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a web-based user interface displaying data, “receiving…” and a cloud-based platform were considered extra-solution activity and/or generally linking the abstract idea to particular technological environment. The web-based user interface displaying data has been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in Millican (2016/0070881): Figures 7-10 and paragraphs [0015], [0020]-[0021]; Pham (2014/0280327): Figures 6-7, paragraph [0024]; displaying data on a web-based user interface is well-understood, routine, and conventional elements/functions. The “receiving…” steps have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in MPEP 2106.05(d)(II)(i) “Receiving or transmitting data over a network” is well-understood, routine, and conventional. The cloud-based 
Claims 3-10, 11-17 and 20-22 are similarly rejected because either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible.
Claims 3, 5-6, 8, 10, 12, 14-15, 17, 20 and 22 do not recite any additional elements that have not already been considered above, the claims simply further define the abstract idea of management of the genetic workflow, and therefore do not provide a practical application and/or significantly more.
Claims 4, 7, 9, 13, 16 and 21 recite the addition elements of at least one clinical trial database, at least one clinical therapy database, a webserver and a genetic sequencer. The at least one clinical trial database, at least one clinical therapy database and a webserver are recited at a high-level of generality (i.e., general purpose computers/ computer components implementing generic computer functions; see Applicant’s specification page 6, lines 5-15) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements does not integrate the abstract idea into a practical 
The genetic sequencer is recited at a high-level of generality (i.e., a general purpose next-gen sequencer; see Applicant’s specification page 7 line 1) and amounts to generally linking the abstract idea to a particular technological environment. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of at least one clinical trial database, at least one clinical therapy database and a webserver, to perform the noted steps amounts to no more than mere instructions to apply the exception using generic hardware components. Mere instructions to apply an exception using a generic hardware components cannot provide an inventive concept (“significantly more”).
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a genetic sequencer was considered generally linking the abstract idea to particular technological environment. The genetic sequencer has re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in Millican (2016/0070881): paragraph [0029]; So (2016/0186267): paragraph [0182]; use of a sequencer to obtain genetic information is well-understood, routine, and conventional. Well-understood, routine, and conventional elements/functions cannot provide “significantly more.” As such the claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, 9-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2016/0070881 (hereafter “Millican”), in view of U.S. Patent App. No. 2014/0280327 (hereafter “Pham”; already of record in the IDS), in view of U.S. Patent App. No. 2014/0149485 (hereafter “Sharma”; already of record in the IDS).

Regarding (Currently Amended) claim 1, Millican teaches a clinical genomic data processing device (Millican: Figure 1, paragraph [0005], “A system for creating modular, patient transportable genomic analytic data… generate variants and coverage data associated with the sample data… perform genotype, phenotype data analysis based on the variants and coverage data and provide clinical interpretation for drug usage and dosing recommendation”. Also see, paragraph [0016]) comprising: 
--at least one microprocessor; and a non-transitory storage medium (Millican: Figure 1, 3, paragraph [0005], “one or more hardware processors”, paragraph [0016], “a computer-readable storage medium… Any suitable computer-readable storage medium may be utilized”) storing:
--instructions readable and executable by the at least one microprocessor to implement a user interface configured to receive requests for execution of genomic workflows and to display output generated by the execution of the genomic workflows (Millican: Figures 1, 4, paragraph [0006], “A user interface that provides modular, patient transportable genomic analytic data”, paragraph [0029], “receive as input a unique case ID for each sample… output results from primacy data analysis, including FASTQ files, variants and coverage data”. Also see, paragraph [0021], [0085]);
--instructions readable and executable by the at least one microprocessor to implement a genomic workflow manager configured […] to manage the execution of the genomic workflows LIMS manages laboratory’s operation workflow and supports data tracking”, paragraph [0019], “unique identifier is pushed to LIMS 110 to start the assay specific workflow”, paragraph [0029], “LIMS 110 may manage assay specific NGS workflow and perform data tracking”. Also see, paragraph [0085]); and
--instructions readable and executable by the at least one microprocessor to implement service providers configured to perform jobs associated with the genomic workflows (Millican: Figure 1, 4, paragraph [0016], “the present invention may take the form of web-implemented computer software (SAAS)”. The Examiner interprets SAAS (software as a service) reads on service providers, in particular the LIS and LIMS being);
--wherein the genomic workflow manager is configured to communicate with the service providers […] to manage the execution of the genomic workflows via jobs performed by the service providers (Millican: Figures 1, 4, paragraph [0085], “LIS system 402 receives PHI and sample data… The unique case ID is pushed to an LIMS system 404. The LIMS system 404 performs pre-configured workflow”, paragraph [0097], “communications interface for communicating with other computer systems in conjunction with communication hardware and software”. The Examiner notes the various systems (service providers) all communicate with each other to perform the genetic workflow); and wherein the service providers include: 
--at least one genomic processing service provider configured to perform a job comprising processing genomic data to generate a list of aberrations (Millican: Figures 2, 5, paragraph [0038], “A bioinformatics program… maps the sequence reads… to the designated reference genome (e.g., human genome) and reports on positions where there may be a single nucleotide variation (SNV), insertion, deletion and substitution (variant calling) based on the sequence alignment between raw sequence reads and reference genome generated from the 
--at least one aberration prioritization service provider configured to perform a job comprising processing the list of annotated aberrations to generate a prioritized list of annotated aberrations (Millican: Figure 5, paragraph [0048], “The programs screen all the SNV s, insertions and deletions detected from Variant Calling step… and match them to the list of panel gene alleles, which shows all the genetic variations the panel covers and reports. Based on the matching results, all found genetic mutations are confirmed and listed out by gene symbols (genotype calling)”. The Examiner interprets this screening reads under the broadest reasonable interpretation of “prioritizing” genes as it is screening the genes to find the relevant genes), […], and
--at least one reporting service provider configured to perform a reporting job comprising at least display of the prioritized list of annotated aberrations via the user interface and receipt of a clinical report via the user interface (Millican: Figures 7-9, paragraph [0005], “A report generation module may be operable to execute on one or more of the hardware processors and further operable to generate a report based on the clinical interpretation”, paragraphs [0089]-[0091], “report that may be presented, for example, via a graphical user interface… The sample report shows patient specific genotype results and comprehensive drug information for a patient… For example, the report shows in a tabular format therapeutic (specialty), action, drug impacted, clinical interpretation, gene, genotype and phenotype.”).
Millican may not explicitly teach (underlined below for clarity):
--at least one annotation service provider configured to perform a job comprising processing the list of aberrations to generate a list of annotated aberrations,
wherein prioritization is based at least in part on the annotations of the aberrations,
Pham teaches at least one annotation service provider configured to perform a job comprising processing the list of aberrations to generate a list of annotated aberrations (Pham: Figures 3, 6-7, paragraph [0005], “an electronic computer system for the automated annotation of genomic variants… The annotation processing computer system is configured to annotate variants in the variant files received from the application server computer system and store variant annotation results in the annotation database”),
--wherein prioritization is based at least in part on the annotations of the aberrations (Pham: Figures 6-7, paragraphs [0055], “annotation results generated by the region-specific module may include… change in motif score as calculated by position-weighted matrix”, paragraph [0084], “The information and annotations included in the table in the user interface 700 may include, for example: rank”. Also see, paragraph [0046], [0078]-[0083]. The Examiner interprets ranking the annotations as seen in figure 7 is prioritization based at least in part based on the annotation, under the broadest reasonable interpretation),
The Examiner notes that a claim may be rendered obvious where the limiting function is that of making a set of prior-known elements contiguous, i.e., bringing them together. However, the opposite is also true. In this case, the limiting function is that of splitting prior-known elements and or functionality into discrete elements: (a) at least one genomic processing service provider, (b) at least one annotation service provider, (c) at least one aberration prioritization service provider, and (d) at least one reporting service provider, the systems of Millican and Pham in combination teach the functionality of the various service providers respectively (see mapping above). As such, this claim would additionally have been prima facie obvious to one of ordinary skill in the art at the time of the invention to make the system of Millican and Pham In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). MPEP 2144.04.
One of ordinary skill in the art before the effective filing date would have found it obvious to include annotating genetic aberrations and prioritizing annotations as taught by Pham within the system for determining aberrations from sequence data and prioritizing aberrations to generate a report as taught by Millican with the motivation of “improve the speed of the annotation process” (Pham: Abstract).
Millican and Pham may not explicitly teach (underlined below for clarity):
--instructions readable and executable by the at least one microprocessor to implement a genomic workflow manager configured to manage an asynchronous messaging queue and to manage the execution of the genomic workflows; […] communicate with the service providers by messages exchanged via the asynchronous messaging queue […];
Sharma teaches instructions readable and executable by the at least one microprocessor to implement a genomic workflow manager configured to manage an asynchronous messaging queue and to manage the execution of the genomic workflows; […] communicate with the service providers by messages exchanged via the asynchronous messaging queue […] (Sharma: paragraph [0007], “handler agent logic that communicates, via a message queue, with application instances accessible through application agents in communication with the handler agent.”);
One of ordinary skill in the art before the effective filing date would have found it obvious to include a messaging queue as taught by Sharma within the genetic workflow manager as taught by Millican and Pham with the motivation of provide seamless transition of applications in a cloud platform (Sharma: paragraphs [0003]-[0006]).

Regarding (Currently Amended) claim 7, Millican, Pham and Sharma teaches the limitations of claim 1, and further teaches further comprising a webserver configured to execute computations to manage receipt of the requests for execution of genomic workflows and to generate visualizations of the output generated by the execution of the genomic workflows for display by a web client (Millican: paragraph [0016], “the present invention may take the form of web-implemented computer software (SAAS)”, paragraphs [0020]-[0021], “A terminal or computer 114 can be utilized to view the online results via a web browser”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 9, Millican, Pham and Sharma teaches the limitations of claim 1, and further teaches further comprising: a genetic sequencer; wherein the service providers include at least one genomic processing service provider configured to perform a job comprising processing genomic data output by a sequencing run performed by the genetic sequencer to generate the list of aberrations (Millican: Figure 1, paragraph [0015], “a methodology of the present disclosure creates sample sequencing raw data from laboratory information management system ("LIMS"). Briefly, LIMS is a laboratory informatics system, and provides capabilities such as sample management, assay data management, data analytics and electronic laboratory notebook integration. LIMS may also feed control files into a laboratory instrument and direct its operation on a physical sample, e.g., in a tube or plate”, paragraph [0029], “the sample is sequenced on an assay specific Next Generation Sequencing (NGS) platform and managed by LIMS 110 (e.g., Genologics LIMS)”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Previously Presented) claim 10, Millican, Pham and Sharma teaches the limitations of claim 1, and further teaches wherein the at least one microprocessor comprises a cloud based platform (Pham: paragraph [0029], “the system 100 is implemented in a "public cloud" computer environment”. Also see, Sharma: paragraph [0044]).
The motivation to combine is the same as in claim 1, incorporated herein.

REGARDING CLAIM(S) 11
Claim(s) 11 is/are analogous to Claim(s) 1, thus Claim(s) 11 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 1.

REGARDING CLAIM(S) 16
Claim(s) 16 is/are analogous to Claim(s) 7, thus Claim(s) 16 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 7.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2016/0070881 (hereafter “Millican”), U.S. Patent App. No. 2014/0280327 (hereafter “Pham”; already of record in the IDS) and U.S. Patent App. No. 2014/0149485 (hereafter “Sharma”; already of record in the IDS) as applied to claims 1 and 11 above, and further in view of U.S. Patent App. No. 2008/0301805 (hereafter “Bharara”).

Regarding (Previously Presented) claim 3, Millican, Pham and Sharma teaches the limitations of claim 1, and further teaches the non-transitory storage medium further stores a list 
--the reporting job comprises display of the list of annotated aberrations to a first registered user via the user interface and receipt of the clinical report from the first registered user via the user interface (Millican: Figures 7-9, paragraph [0005], “A report generation module may be operable to execute on one or more of the hardware processors and further operable to generate a report based on the clinical interpretation”. Also see, paragraphs [0089]-[0091]; Pham: Figures 6-7, paragraphs [0024], [0076]); 
Millican, Pham and Sharma may not explicitly teach:
--the reporting job further comprises sending a request for a second opinion from the first registered user to a second registered user different from the first registered user via the user interface and display of the list of annotated aberrations to the second registered user via the user interface and receipt of a second opinion from the second registered user via the user interface and display of the second opinion to the first registered user via the user interface.
Bharara teaches the reporting job further comprises sending a request for a second opinion from the first registered user to a second registered user different from the first registered user via the user interface and display of the list of annotated aberrations to the second registered user via the user interface and receipt of a second opinion from the second registered user via the user interface and display of the second opinion to the first registered user via the user interface  (Bharara: paragraph [0029], “the medical data includes genetic medical data”, paragraphs [0061]-[0063], “a user of the first medical information system 105, a first physician for example sends an object data of a medical object for seeking an opinion of a second physician, a user of the second medical information system 110… Upon finding authorization, the second physician's work list is updated to include the object data of the medical object. Subsequently, the object data along with the confidential identification data is presented to the second physician who is authorized to view the object data… upon viewing the de identified object data the second physician may modify the de identified object data to include his comments and/or opinion. The modified de identified object data can be sent to the first physician for reference… Following the re identification process the object data can be displayed at the first medical information system 105”).
One of ordinary skill in the art before the effective filing date would have found it obvious to include requesting a second opinion as taught by Bharara with the management of genetic workflow data as taught by Millican, Pham and Sharma with the motivation of safely requesting a second opinion without jeopardizing patient privacy (Bharara: paragraphs [0002]-[0007]).

REGARDING CLAIM(S) 12
Claim(s) 12 is/are analogous to Claim(s) 3, thus Claim(s) 12 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 3.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2016/0070881 (hereafter “Millican”), U.S. Patent App. No. 2014/0280327 (hereafter “Pham”; already of record in the IDS) and U.S. Patent App. No. 2014/0149485 (hereafter “Sharma”; already of record in the IDS) as applied to claims 1 and 11 above, and further in view of U.S. Patent App. No. 2015/0363559 (hereafter “Jackson”).

Regarding (Previously Presented) claim 4, Millican, Pham and Sharma teaches the limitations of claim 1, and further teaches […]; and at least one therapy matching service provider configured to perform a job comprising comparing the list of annotated aberrations to at least one clinical therapy database to generate at least one clinical therapy recommendation (Millican: Figures 5, 7-10, paragraph [0068], “With a patient's specific genotype and phenotype information, a comprehensive portable drug recommendation list is generated based on the results queried out from the pharmacogenomics knowledge base”).
Millican, Pham and Sharma may not explicitly teach:
--wherein the service providers further include at least one of: at least one trial matching service provider configured to perform a job comprising comparing the list of annotated aberrations to at least one clinical trial database to generate at least one clinical trial recommendation;
Jackson teaches wherein the service providers further include at least one of: at least one trial matching service provider configured to perform a job comprising comparing the list of annotated aberrations to at least one clinical trial database to generate at least one clinical trial recommendation (Jackson: paragraph [0085], “A further concept of the invention is a "clinical need" leading to understanding the clinical utility (i.e. actionability) of various biomarker validities… observed biomarker may provide sufficient evidence for assigning a late stage cancer patient to a specific phase I clinical trial”, paragraph [0127], “Mapping these variants to the proteome to identify coding variants; Comparison of the variants against a drug response database (DRDB) to ascertain if they may be previously described predictive biomarkers”);


REGARDING CLAIM(S) 13
Claim(s) 13 is/are analogous to Claim(s) 4, thus Claim(s) 13 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 4.

Claims 5-6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2016/0070881 (hereafter “Millican”), U.S. Patent App. No. 2014/0280327 (hereafter “Pham”; already of record in the IDS) and U.S. Patent App. No. 2014/0149485 (hereafter “Sharma”; already of record in the IDS) as applied to claims 1 and 11 above, and further in view of U.S. Patent App. No. 2014/0304290 (hereafter “Brettin”).

Regarding (Previously Presented) claim 5, Millican, Pham and Sharma teaches the limitations of claim 1, but may not explicitly teach wherein the genomic workflow manager is configured to maintain state machines representing the genomic workflows and is configured to update states of the state machines in accord with messages received from the service providers via the asynchronous messaging queue indicating successful completion of jobs performed by the service providers.
When a processing component receives a message, it processes the message, updates its status, and then sends a message (publishes) to all subscribers… a state machine may be implemented which change states based on input to the state machine. For example, on examining the DNA sequences, a state machine will change state if a genetic construct that might flag or alert a possible harmful use (e.g., NDM-1 gene) is found”, paragraph [0033], “Sensors also referred to as analytical elements 406 in one embodiment are state machines in the system and perform analysis on the streaming data”. Also see, paragraph [0015]).
One of ordinary skill in the art before the effective filing date would have found it obvious to include state machines to manage a genetic workflow as taught by Brettin with the use of service providers to manage a genetic workflow as taught by Millican, Pham and Sharma with the motivation of improving the ability of the providers to communicate between them (Brettin: paragraphs [0018]-[0020] and [0033]).

Regarding (Previously Presented) claim 6, Millican, Pham, Sharma and Brettin teaches the limitations of claim 5, and further teaches wherein the service providers are stateless and receive all data needed for performing the jobs associated with the genomic workflows from the stateless applications and compute or data driven batch-oriented services… PaaS cloud services for enterprise applications has mostly been confined to edge services of a software system… scalable stateless services like cache-based lookups, and content serving”. Also see, paragraph [0007]).
The motivation to combine is the same as in claim 5, incorporated herein.

REGARDING CLAIM(S) 14 and 15
Claim(s) 14 and 15 is/are analogous to Claim(s) 5 and 6, thus Claim(s) 14 and 15 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 5 and 6.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2016/0070881 (hereafter “Millican”), U.S. Patent App. No. 2014/0280327 (hereafter “Pham”; already of record in the IDS) and U.S. Patent App. No. 2014/0149485 (hereafter “Sharma”; already of record in the IDS) as applied to claims 1 and 11 above, and further in view of U.S. Patent App. No. 2016/0124742 (hereafter “Rangasamy”; already of record in the IDS).

Regarding (Previously Presented) claim 8, Millican, Pham and Sharma teaches the limitations of claim 1, but may not explicitly teach wherein the service providers are microservices.
Rangasamy teaches wherein the service providers are microservices (Rangasamy: paragraph [0006], “a microservice implements a set of focused and distinct features or: 
One of ordinary skill in the art before the effective filing date would have found it obvious to include using microservices as taught by Rangasamy with the service providers for managing genetic workflows as taught by Millican, Pham and Sharma with the motivation of “improve scalability to increase the capacity and/or availability of the application” (Rangasamy: paragraph [0008]). 

REGARDING CLAIM(S) 17
Claim(s) 17 is/are analogous to Claim(s) 8, thus Claim(s) 17 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 8.

Claims 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2016/0070881 (hereafter “Millican”), in view of U.S. Patent App. No. 2014/0280327 (hereafter “Pham”; already of record in the IDS), in view of U.S. Patent App. No. 2014/0149485 (hereafter “Sharma”; already of record in the IDS), in view of U.S. Patent App. No. 2014/0304290 (hereafter “Brettin”).

Regarding (Currently Amended) claim 18, Millican teaches a clinical genomic data processing method (Millican: Figure 1, paragraphs [0004]-[0005], “A computer-implemented method… for creating modular, patient transportable genomic analytic data… generate variants and coverage data associated with the sample data… perform genotype, phenotype data analysis based on the variants and coverage data and provide clinical interpretation for drug usage and dosing recommendation”. Also see, paragraph [0016]) comprising: 
--via a web-based user interface, receiving requests for execution of genomic workflows and displaying output generated by the execution of the genomic workflows (Millican: Figures 1, 4, paragraph [0006], “A user interface that provides modular, patient transportable genomic analytic data”, paragraph [0029], “receive as input a unique case ID for each sample… output results from primacy data analysis, including FASTQ files, variants and coverage data”. Also see, paragraph [0021], [0085]);
--via service providers […] comprising microprocessors, asynchronously performing jobs associated with the genomic workflows (Millican: Figure 1, 4, paragraph [0016], “the present invention may take the form of web-implemented computer software (SAAS)”. The Examiner interprets SAAS (software as a service) reads on service providers, in particular the LIS and LIMS being);
--via a genomic workflow manager […] to manage the execution of the genomic workflows via the jobs asynchronously performed by the service providers (Millican: Figures 1, 4, paragraph [0085], “LIS system 402 receives PHI and sample data… The unique case ID is pushed to an LIMS system 404. The LIMS system 404 performs pre-configured workflow”, paragraph [0097], “communications interface for communicating with other computer systems in conjunction with communication hardware and software”. The Examiner notes the various systems (service providers) all communicate with each other to perform the genetic workflow); wherein the asynchronous performing of jobs associated with the genetic workflows include:
--via at least one genomic processing service provider, performing a job comprising processing genomic data to generate a list of aberrations (Millican: Figures 2, 5, paragraph A bioinformatics program… maps the sequence reads… to the designated reference genome (e.g., human genome) and reports on positions where there may be a single nucleotide variation (SNV), insertion, deletion and substitution (variant calling) based on the sequence alignment between raw sequence reads and reference genome generated from the mapping process”. Also see, paragraph [0048]. The Examiner notes variation, insertion, deletion and substitution are aberrations); […];
--via at least one aberration prioritization service provider configured to perform a job comprising processing a list of annotated aberrations to generate a prioritized list of annotated aberrations to generate a prioritized list of annotated aberrations, [….] (Millican: Figure 5, paragraph [0048], “The programs screen all the SNV s, insertions and deletions detected from Variant Calling step… and match them to the list of panel gene alleles, which shows all the genetic variations the panel covers and reports. Based on the matching results, all found genetic mutations are confirmed and listed out by gene symbols (genotype calling)”. The Examiner interprets this screening reads under the broadest reasonable interpretation of “prioritizing” genes as it is screening the genes to find the relevant genes); and 
--via at least one reporting service provider, performing a reporting job comprising at least display of the prioritized list of annotated aberrations via the web-based user interface and receipt of a clinical report via the web-based user interface (Millican: Figures 7-9, paragraph [0005], “A report generation module may be operable to execute on one or more of the hardware processors and further operable to generate a report based on the clinical interpretation”, paragraphs [0089]-[0091], “report that may be presented, for example, via a graphical user interface… The sample report shows patient specific genotype results and comprehensive drug 
Millican may not explicitly teach (underlined below for clarity):
--via service providers implemented on a cloud-based platform comprising microprocessors, asynchronously performing jobs associated with the genomic workflows;
--via at least one annotation service provider configured to perform a job comprising processing the list of aberrations to generate a list of annotated aberrations;
--wherein prioritization is based at least in part on the annotations of the aberrations;
Pham teaches via service providers implemented on a cloud-based platform comprising microprocessors, asynchronously performing jobs associated with the genomic workflows (Pham: paragraph [0029], “the system 100 is implemented in a "public cloud" computer environment”);
--via at least one annotation service provider configured to perform a job comprising processing the list of aberrations to generate a list of annotated aberrations (Pham: Figures 3, 6-7, paragraph [0005], “an electronic computer system for the automated annotation of genomic variants… The annotation processing computer system is configured to annotate variants in the variant files received from the application server computer system and store variant annotation results in the annotation database”);
--wherein prioritization is based at least in part on the annotations of the aberrations (Pham: Figures 6-7, paragraphs [0055], “annotation results generated by the region-specific module may include… change in motif score as calculated by position-weighted matrix”, paragraph [0084], “The information and annotations included in the table in the user interface 700 may include, for example: rank”. Also see, paragraph [0046], [0078]-[0083]. 
The Examiner notes that a claim may be rendered obvious where the limiting function is that of making a set of prior-known elements contiguous, i.e., bringing them together. However, the opposite is also true. In this case, the limiting function is that of splitting prior-known elements and or functionality into discrete elements: (a) at least one genomic processing service provider, (b) at least one annotation service provider, (c) at least one aberration prioritization service provider, and (d) at least one reporting service provider, the systems of Millican and Pham in combination teach the functionality of the various service providers respectively (see mapping above). As such, this claim would additionally have been prima facie obvious to one of ordinary skill in the art at the time of the invention to make the system of Millican and Pham separable without undue experimentation or risk of unexpected results, see In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). MPEP 2144.04.
One of ordinary skill in the art before the effective filing date would have found it obvious to include annotating genetic aberrations and prioritization based on annotations as taught by Pham within the system for determining aberrations from sequence data and prioritizing aberrations to generate a report as taught by Millican with the motivation of “improve the speed of the annotation process” (Pham: Abstract).
Millican and Pham may not explicitly teach (underlined below for clarity):
--via a genomic workflow manager implemented on the cloud-based platform, […] and communicating with the service providers by messages exchanged via an asynchronous messaging queue to manage the execution of the genomic workflows via the jobs asynchronously performed by the service providers and […];
communicating with the service providers by messages exchanged via an asynchronous messaging queue to manage the execution of the genomic workflows via the jobs asynchronously performed by the service providers and […] (Sharma: paragraph [0007], “handler agent logic that communicates, via a message queue, with application instances accessible through application agents in communication with the handler agent.”);
One of ordinary skill in the art before the effective filing date would have found it obvious to include a messaging queue as taught by Sharma within the genetic workflow manager as taught by Millican and Pham with the motivation of provide seamless transition of applications in a cloud platform (Sharma: paragraphs [0003]-[0006]).
Millican, Pham and Sharma may not explicitly teach (underlined below for clarity):
--via a genomic workflow manager implemented on the cloud-based platform, maintaining state machines representing the genomic workflows and communicating with the service providers by messages exchanged via an asynchronous messaging queue to manage the execution of the genomic workflows via the jobs asynchronously performed by the service providers and updating states of the state machines in accord with messages received from the service providers via the asynchronous messaging queue indicating successful completion of the jobs performed by the service providers;
Brettin teaches via a genomic workflow manager implemented on the cloud-based platform, maintaining state machines representing the genomic workflows and communicating with the service providers by messages exchanged via an asynchronous messaging queue to manage the execution of the genomic workflows via the jobs asynchronously performed by the service providers and updating states of the state machines in accord with messages received from the service providers via the asynchronous messaging queue indicating successful completion of the jobs performed by the service providers (Brettin: paragraphs [0018]-[0020], “The DNA sequences being ordered are extracted from the order, uncompressed if necessary, encapsulated in a message, and placed into a queue for subsequent processing… When a processing component receives a message, it processes the message, updates its status, and then sends a message (publishes) to all subscribers… a state machine may be implemented which change states based on input to the state machine. For example, on examining the DNA sequences, a state machine will change state if a genetic construct that might flag or alert a possible harmful use (e.g., NDM-1 gene) is found”, paragraph [0033], “Sensors also referred to as analytical elements 406 in one embodiment are state machines in the system and perform analysis on the streaming data”. Also see, paragraph [0015]);
One of ordinary skill in the art before the effective filing date would have found it obvious to include state machines to manage a genetic workflow as taught by Brettin within the use of service providers to manage a genetic workflow as taught by Millican, Pham and Sharma with the motivation of improving the ability of the providers to communicate between them (Brettin: paragraphs [0018]-[0020] and [0033]).

Regarding (Previously Presented) claim 22, Millican, Pham, Sharma and Brettin teaches the limitations of claim 18, and further teaches wherein the service providers are stateless and receive all data needed for performing the jobs associated with the genomic workflows from the genomic workflow manager via the asynchronous messaging queue (Sharma: paragraphs [0003]-[0006], “cloud deployments are limited to stateless applications and compute or data driven batch-oriented services… PaaS cloud services for enterprise applications has mostly been 
The motivation to combine is the same as in claim 18, incorporated herein.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2016/0070881 (hereafter “Millican”), U.S. Patent App. No. 2014/0280327 (hereafter “Pham”; already of record in the IDS), U.S. Patent App. No. 2014/0149485 (hereafter “Sharma”; already of record in the IDS) and U.S. Patent App. No. 2014/0304290 (hereafter “Brettin”) as applied to claim 18 above, and further in view of U.S. Patent App. No. 2008/0301805 (hereafter “Bharara”).

Regarding (Previously Presented) claim 20, Millican, Pham, Sharma and Brettin teaches the limitations of claim 18, and further teaches wherein the reporting job comprises display of the list of annotated aberrations to a first registered user via the web-based user interface and receipt of the clinical report from the first registered user via the web-based user interface (Millican: Figures 7-9, paragraph [0005], “A report generation module may be operable to execute on one or more of the hardware processors and further operable to generate a report based on the clinical interpretation”. Also see, paragraphs [0089]-[0091]; Pham: Figures 6-7, paragraphs [0024], [0076]), and the reporting job further comprises: […].
Millican, Pham, Sharma and Brettin may not explicitly teach:
--sending a request for a second opinion from the first registered user to a second registered user different from the first registered user via the web-based user interface, and display of the list of annotated aberrations to the second registered user via the web-based user 
Bharara teaches sending a request for a second opinion from the first registered user to a second registered user different from the first registered user via the web-based user interface, and display of the list of annotated aberrations to the second registered user via the web-based user interface and receipt of a second opinion from the second registered user via the web-based user interface and display of the second opinion to the first registered user via the web-based user interface (Bharara: paragraph [0029], “the medical data includes genetic medical data”, paragraphs [0061]-[0063], “a user of the first medical information system 105, a first physician for example sends an object data of a medical object for seeking an opinion of a second physician, a user of the second medical information system 110… Upon finding authorization, the second physician's work list is updated to include the object data of the medical object. Subsequently, the object data along with the confidential identification data is presented to the second physician who is authorized to view the object data… upon viewing the de identified object data the second physician may modify the de identified object data to include his comments and/or opinion. The modified de identified object data can be sent to the first physician for reference… Following the re identification process the object data can be displayed at the first medical information system 105”).
One of ordinary skill in the art before the effective filing date would have found it obvious to include requesting a second opinion as taught by Bharara with the management of genetic workflow data as taught by Millican, Pham, Sharma and Brettin with the motivation of .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2016/0070881 (hereafter “Millican”), U.S. Patent App. No. 2014/0280327 (hereafter “Pham”; already of record in the IDS), U.S. Patent App. No. 2014/0149485 (hereafter “Sharma”; already of record in the IDS) and U.S. Patent App. No. 2014/0304290 (hereafter “Brettin”) as applied to claim 18 above, and further in view of U.S. Patent App. No. 2015/0363559 (hereafter “Jackson”).

Regarding (Previously Presented) claim 21, Millican, Pham, Sharma and Brettin teaches the limitations of claim 18, and further teaches wherein the asynchronous performing of jobs associated with the genomic workflows further include at least one of: […]; and via at least one therapy matching service provider, performing a job comprising comparing the list of annotated aberrations to at least one clinical therapy database to generate at least one clinical therapy recommendation (Millican: Figures 5, 7-10, paragraph [0068], “With a patient's specific genotype and phenotype information, a comprehensive portable drug recommendation list is generated based on the results queried out from the pharmacogenomics knowledge base”).
Millican, Pham, Sharma and Brettin may not explicitly teach:
--via at least one trial matching service provider, performing a job comprising comparing the list of annotated aberrations to at least one clinical trial database to generate at least one clinical trial recommendation ;
observed biomarker may provide sufficient evidence for assigning a late stage cancer patient to a specific phase I clinical trial”, paragraph [0127], “Mapping these variants to the proteome to identify coding variants; Comparison of the variants against a drug response database (DRDB) to ascertain if they may be previously described predictive biomarkers”);
One of ordinary skill in the art before the effective filing date would have found it obvious to include matching aberrations to a database to determine a clinical trial recommendation as taught by Jackson with the recommendation of drugs as taught by Millican, Pham, Sharma and Brettin  with the motivation of “improve system manageability, data security” (Jackson: paragraph [0094]).

Response to Arguments
. Applicant’s arguments filed on 13 January 2021 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed below in the order in which they appear in the response filed on 13 January 2021.

Rejection under 35 U.S.C. § 112
Regarding the rejection of claims 1, 3-18, and 20-22, the Examiner has reconsidered the 112(a) rejection in view of the PAPAYA genomics platform described by paragraph [0041] and in combination with replacement Figure 4, the rejections have been removed.

Rejection under 35 U.S.C. § 101
Regarding the rejection of claims 1, 3-18, and 20-22, the Examiner has considered the Applicant’s arguments but does not find them persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons:

Applicant argues:
Applicant respectfully asserts that the rejected claims are in fact patent eligible subject matter under 35 U.S.C. 101. Although Applicant asserts that the rejected claims are not directed to a judicial exception under Step 2A, Prong 1, Applicant provides analyses under Step 2A, Prong 2 and Step 2B for the sake of completeness.

The Examiner respectfully disagrees.
	It is respectfully submitted the claims are directed toward the organization of a genetic workflow which is described by Applicant’s specification page 1, lines 10-20 as human activity. Therefore claims are directed to the “certain methods of organizing human activity” grouping of abstract ideas.

Applicant further argues:
the claims are focused on a specific improvement toward bringing genomic sequencing into common usage in clinical practice, and in effectively leveraging genomic sequencing data to yield actionable clinical information… which is provided to a clinician in the form of a clinical report… The claims are instead directed to a complex computerized system that implements a multistep process for converting raw genomic sequencing data into an actionable clinical report, which provides a solution to the problems discussed in paragraphs [0003] of the Specification… a specific novel and non-obvious system and method .

The Examiner respectfully disagrees.
	It is respectfully submitted the claims do not improve the functioning of a computer nor do they provide a technical solution to a technical problem recited in Applicant’s specification. At best page 1 of Applicant’s specification recites a clinician problem in using genetic data, which is not a technical problem. The claimed additional elements are only used to apply the abstract idea and used as either extra-solution activity or used to link the abstract idea to a particular technological environment. Therefore the claims do not recite a practical application of the abstract idea.

Applicant further argues:
Applicant respectfully asserts that rather than simply recite conventional steps appended to a judicial exception, the claims recite a specific multi-step method using a multi-component device or system that improves the conversion raw genomic sequencing data into an actionable clinical report. The components do not represent a simple generic computer system. Rather, the claims recite a novel, complicated system with much more than a generic computer or a processor.

The Examiner respectfully disagrees.
	It is respectfully submitted the hardware components of the claim are recited at a high-level of generality (see Applicant’s specification page 6, lines 5-15) and used to apply the abstract idea, and mere instructions to apply an exception using a generic hardware components cannot provide an inventive concept (“significantly more”). Therefore the claims do not recite significantly more than the abstract idea.

Rejection under 35 U.S.C. § 103
Regarding the rejection of claims 1, 3-18, and 20-22, the Examiner has considered the applicant’s arguments; however, the arguments are not persuasive as addressed herein. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons:

Applicant argues:
Millican in view of Pham, Sharma, and/or Brettin fails to suggest or render obvious processes the list of annotated aberrations to generate a prioritized list of annotated aberrations, where prioritization is based at least in part on the annotations of the aberrations

The Examiner respectfully disagrees.
	It is respectfully submitted that Pham teaches the argued limitation, in particular see above, but at least paragraph [0055] and [0084], teaches ranking the annotations, which under the broadest reasonable interpretation teaches what is required of the claim.





Conclusion
.THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW E LEE whose telephone number is (571)272-8323.  The examiner can normally be reached on M-Th 8-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626